DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 6/23/2022 have been entered. Claims 1, 8 and 15 are amended, and claims 5 and 19-21 are canceled. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-7, and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shah et al. (US Patent Pub. 20160338734 hereinafter “Shah”).
Regarding Claim 1, Shah teaches (Figs 1-2) a puncture needle (10) comprising: 
a rod-shaped main body (12); and 
a blade surface (24, 26) located at a distal end portion of the main body (12), wherein the blade surface comprises: 
a first blade surface portion (one side of 26; see [0086]), 
a second blade surface portion (other side of 26; see [0086]), and 
a third blade surface portion (24), 
wherein the first blade surface portion and the second blade surface portion form a blade edge at a first ridge where the first blade surface portion and the second blade surface portion meet, and a needle tip is formed at an end of the blade edge (see annotated Fig 2.1), 
wherein the third blade surface portion is contiguous with a proximal side of at least the first blade surface portion at a second ridge (see annotated Fig 2.1), and the third blade surface portion is a single flat surface that is inclined with respect to a central axis of the main body (see Fig 1, central axis 20),
wherein, in a first side view of the main body in which the first blade surface portion is visible and the single flat surface of the third blade surface portion appears straight, a line extending along the third blade surface portion through a proximal end and a distal end of the third blade surface portion intersects with the first blade surface portion at a position not on the second ridge (see annotated Fig 1.1), 
wherein, in the first side view, the proximal end of the third blade surface portion is contiguous with a cylindrical outer peripheral surface of the main body, and the distal end of the third blade surface portion is a distal-most point of the third blade surface portion that appears straight (See Fig 1), and 
 wherein the first blade surface portion and the second blade surface portion extend to a proximal side of a midpoint of the blade surface in a central axis direction of the main body (see annotated Fig 2.2).

    PNG
    media_image1.png
    327
    693
    media_image1.png
    Greyscale

Annotated Fig 1.1 (Shah)


    PNG
    media_image2.png
    323
    611
    media_image2.png
    Greyscale

Annotated Fig 2.1 (Shah)

    PNG
    media_image3.png
    323
    611
    media_image3.png
    Greyscale

Annotated Fig 2.2 (Shah)
Regarding Claim 2, Shah teaches the puncture needle according to claim 1, wherein, in the first side view, the line extending along the third blade (24) surface portion intersects with the first blade surface portion (26) at a position not on the blade edge (see annotated Fig 1.1).
Regarding Claim 6, Shah teaches the puncture needle according to claim 1, wherein the third blade surface portion (24) is contiguous with a proximal side of the second blade surface portion (26; See Fig 2). 
Regarding Claim 7, Shah teaches the puncture needle according to claim 1, wherein, in a second side view of the main body in which the second blade surface portion is visible and the single flat surface of the third blade surface portion appears straight, a line extending along the third blade surface portion intersects with the second blade surface portion (See annotated Fig 1.1; note as both the first and second blade surface portion are referred to as the same reference character in Shah, it is interpreted that the first and second side views will be the same).
Regarding Claim 15, Shah teaches (Figs 1-2) a puncture needle comprising: 
a rod-shaped main body (12); and a blade surface (24,26) located at a distal end portion of the main body (12), wherein the blade surface comprises: 
	a first blade surface portion (one side of 26; see [0086]), 
	a second blade surface portion (other side of 26; see [0086]), and 
	a third blade surface portion (24), 
wherein the first blade surface portion and the second blade surface portion form a blade edge at a first ridge where the first blade surface portion and the second blade surface portion meet, and a needle tip is formed at an end of the blade edge (see annotated Fig 2.1), 
wherein the third blade surface portion is contiguous with a proximal side of the first blade surface portion at a second ridge and a proximal side of the second blade surface portion at a third ridge (see annotated Fig 2.1), and the third blade surface portion is a single flat surface that is inclined with respect to a central axis of the main body (see Fig 1), and 
wherein, in a first side view of the main body in which the first blade surface portion is visible and the single flat surface of the third blade surface portion appears straight, a line extending along the third blade surface portion intersects with the first blade surface portion at a position not on the second ridge (see annotated Fig 1.1), 
wherein, in a second side view of the main body in which the second blade surface portion is visible and the single flat surface appears straight, a line extending along the third blade surface portion through a proximal end and a distal end of the third blade surface portion intersects with the second blade surface portion at a position not on the third ridge (See annotated Fig 1.1; note as both the first and second blade surface portion are referred to as the same reference character in Shah, it is interpreted that the first and second side views will be the same), 
wherein, in the first side view, the proximal end of the third blade surface portion is contiguous with a cylindrical outer peripheral surface of the main body, and the distal end of the third blade surface portion is a distal-most point of the third blade surface portion that appears straight (see Fig 1), and 
wherein the first blade surface portion and the second blade surface portion extend to a proximal side of a midpoint of the blade surface in a central axis direction of the main body (see annotated Fig 2.2).  
Regarding Claim 16, Shah teaches the puncture needle according to claim 15, wherein: in the first side view, the line extending along the third blade surface portion (24) intersects with the first blade surface portion (26) at a position not on the blade edge, and in the second side view, the line extending along the third blade surface portion (24) intersects with the second blade surface portion (26) at a position not on the blade edge (see annotated Fig 1.1; note as both the first and second blade surface portion are referred to as the same reference character in Shah, it is interpreted that the first and second side views will be the same).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah (US Patent Pub. 20160338734) in view of Yatabe (US Patent 7435239). 
Regarding Claim 3, Shah teaches all elements of claim 1 as described above. Shah does not teach the puncture needle according to claim 1, wherein, in the first side view, the distal end of the third blade surface portion reaches the central axis. 
Yatabe teaches needles (1 in each of Figs 1-5c) having a third blade surface (3a) that reaches a central axis (6) (see different embodiments in each of Figs 1-5c wherein at least a portion of 3a reaches central axis 6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the third blade surface portion of Shah such that the third blade surface portion reaches the central axis as taught by Yatabe. One of ordinary skill in the art would have been motivated to do so based off of Yatabe which teaches how making a third edge surface extend to different lengths (including lengths that reach the central axis of the needle) can provide a more distributed insertion force and therefore less pain during insertion (Yatabe Col 4 lines 56-61). 
Regarding Claim 4, Shah teaches all elements of claim 1 as described above. Shah does not teach the puncture needle according to claim 1, wherein, in the first side view, the central axis overlaps with the first blade surface portion. 
Yatabe teaches needles (1 in each of Figs 1-5c) having a first blade surface (3c) that reaches a central axis (6) (see different embodiments in each of Figs 1-5c wherein at least a portion of 3c reaches central axis 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first blade surface portion of Shah such that the first blade surface portion reaches the central axis as taught by Yatabe. One of ordinary skill in the art would have been motivated to do so based off of Yatabe which teaches how making an edge surface extend to different lengths (including lengths that reach the central axis of the needle) can provide a more distributed insertion force and therefore less pain during insertion (Yatabe Col 4 lines 56-61). 

Claim(s) 8-9 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah (US Patent Pub. 20160338734) in view of Ueda (US Patent Pub. 20170274153) and Yatabe (US Patent 7435239). 
Regarding Claim 8, Shah teaches (Figs 1-2, and 7) a puncture needle (10) comprising: 
a rod-shaped main body (12); and 
a blade surface (24,26) located at a distal end portion of the main body (12), wherein the blade surface comprises: 
a first blade surface portion (one side of 26; see [0086]), 
a second blade surface portion (other side of 26; [0086]), and 
a third blade surface portion (24), 
wherein the first blade surface portion and the second blade surface portion form a blade edge at a ridge line where the first blade surface portion and the second blade surface portion meet, and a needle tip is formed at an end of the blade edge (see annotated Fig 2.1), 
wherein the third blade surface portion (24) is contiguous with proximal sides of the first blade surface portion and the second blade surface portion (26), and the third blade surface portion is perpendicular to a plane extending along a central axis of the main body including the needle tip (Fig 7; it is interpreted that 24 is perpendicular to the longitudinal central axis plane shown in the Fig), 
wherein, in a first side view of the main body in which the first blade surface portion is visible (See Fig 1), and in a second side view of the main body in which the second blade surface portion is visible (See Fig 1; note as both the first and second blade surface portion are referred to as the same reference character in Shah, it is interpreted that the first and second side views will be the same), 
wherein the first blade surface portion and the second blade surface portion extend to a proximal side of a midpoint of the blade surface in a central axis direction of the main body (see annotated Fig 2.2), and 
wherein, in the first side view, a proximal end of the third blade surface portion is contiguous with a cylindrical outer peripheral surface of the main body (See Fig 1).
Shah does not teach the puncture needle comprising: wherein in a first side view of the main body, the third blade surface portion has a concave shape, and a distal end of the third blade surface portion reaching the central axis of the main body.
Ueda teaches [0057] that a third blade surface portion may be curved concave surface. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the third blade surface portion of Shah such that the third blade surface portion has a concave shape as taught by Ueda. One of ordinary skill in the art would have been motivated to do so in order to reduce the risk of infection (Ueda [0064]). 
The combination of Shah and Ueda does not teach the puncture needle comprising: wherein in a first side view of the main body, a distal end of the third blade surface portion reaching the central axis of the main body.
Yatabe teaches needles (1 in each of Figs 1-5c) having a third blade surface (3a) that reaches a central axis (6) (see different embodiments in each of Figs 1-5c wherein at least a portion of 3a reaches central axis 6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the third blade surface portion of Shah such that the third blade surface portion reaches the central axis as taught by Yatabe. One of ordinary skill in the art would have been motivated to do so based off of Yatabe which teaches how making a third edge surface extend to different lengths (including lengths that reach the central axis of the needle) can provide a more distributed insertion force and therefore less pain during insertion (Yatabe Col 4 lines 56-61). 
Regarding Claim 9, the combination of Shah, Ueda and Yatabe teaches all elements of claim 8 as described above. Shah further teaches the puncture needle according to claim 8, wherein the third blade surface portion is a single concave curved surface (See Fig 6, 24 is interpreted to be a single piece concave curve).
Regarding Claim 12, the combination of Shah, Ueda and Yatabe teaches all elements of claim 8 as described above. Shah does not teach the puncture needle according to claim 8, wherein, in the first side view, the central axis of the main body overlaps with the first blade surface portion.
Yatabe teaches needles (1 in each of Figs 1-5c) having a first blade surface (3c) that reaches a central axis (6) (see different embodiments in each of Figs 1-5c wherein at least a portion of 3c reaches central axis 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first blade surface portion of Shah such that the first blade surface portion reaches the central axis as taught by Yatabe. One of ordinary skill in the art would have been motivated to do so based off of Yatabe which teaches how making an edge surface extend to different lengths (including lengths that reach the central axis of the needle) can provide a more distributed insertion force and therefore less pain during insertion (Yatabe Col 4 lines 56-61). 
Regarding Claim 13, the combination of Shah, Ueda and Yatabe teaches all elements of claim 12 as described above. The combination further teaches the puncture needle according to claim 12, wherein, in the second side view, the central axis of the main body overlaps with the second blade surface portion.  (See Yatabe Figs 1-5c, wherein at least a portion of 3c reaches central axis 6 in side views).
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah (US Patent Pub. 20160338734) in view of Ueda (US Patent Pub. 20170274153) and Yatabe (US Patent 7435239) as applied to claim 8 above, and further in view of Doyle et al. (US Patent 5752942 hereinafter “Doyle”).
Regarding Claim 10, the combination of Shah, Ueda and Yatabe teaches all elements of claim 8 as described above. The combination does not teach the puncture needle according to claim 8, wherein the third blade surface portion comprises a plurality of flat surfaces.
Doyle teaches (Fig 1) a puncture needle (10) compressing a rod-shaped main body (11); and a blade surface (20) located at a distal end portion of the main body (11), wherein the blade surface comprises: a first blade surface portion (34a), a second blade surface portion (34b), and a third blade surface portion comprising a plurality of flat surfaces (30, 32a, 32b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the third blade surface portion of Shah such that the third blade surface portion comprises a plurality of flat surfaces as taught by Doyle. One of ordinary skill in the art would have been motivated to do so in order to require less penetration forces to enter a patient and thereby reduce a patient’s pain during the procedure (Doyle Col 2 lines 15-30).
Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah (US Patent Pub. 20160338734) in view of Kaneko et al. (US Patent 6517523 hereinafter “Kaneko”).  
Regarding Claim 17, Shah teaches all elements of claim 15 as described above. Shah does not teach the puncture needle according to claim 15, wherein, in the first and second side views, the distal end of the third blade surface portion reaches the central axis. 
 Kaneko teaches (Col 4 line 61 – Col 5 line 8) that the lengths of the blade surface portions (including third blade surface portion 2) may be varied in order to reduce resistance force at the time of use.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the third blade surface portion of Shah such that in the first and second side views, the distal end of the third blade surface portion reaches the central axis. One of ordinary skill in the art would have been motivated to do so in order to reduce resistance force of the needle at time of use (Kaneko Col 4 line 61 – Col 5 line 8). 
Regarding Claim 18, Shah teaches all elements of claim 15 as described above. Shah does not teach the puncture needle according to claim 15, wherein, in the first and second side views, the central axis overlaps with the first blade surface portion and the second blade surface portion.
Kaneko teaches (Col 4 line 61 – Col 5 line 8) that the lengths of the blade surface portions (including first and second blade surface portions 4) may be varied in order to reduce resistance force at the time of use.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first blade surface portion of Shah such that in the first and second side views, the central axis overlaps with the first blade surface portion and the second blade surface portion. One of ordinary skill in the art would have been motivated to do so in order to reduce resistance force of the needle at time of use (Kaneko Col 4 line 61 – Col 5 line 8).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ooyauchi et al. (US Patent Pub. 20160317757) teaches a puncture needle comprising a rod-shaped main body, and a blade surface comprising three blade surface portions. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEERAJA GOLLAMUDI/
Examiner, Art Unit 3783                                                                                                                                                                                         
/James D Ponton/Primary Examiner, Art Unit 3783